In a child support proceeding pursuant to Family Court Act article 4, the father appeals from (1) findings of fact of the Family Court, Queens County (Blaustein, S.M.), dated May 4, 2010, made after a hearing, finding that he willfully violated an order of support of the same court dated September 27, 2007, and (2) an order of commitment of the same court (Lubow, J.), dated June 11, 2010, which, upon an order of the same court, also dated June 11, 2010, in effect, confirmed the finding of willfulness and committed him to the New York City Department of Correction for a term of imprisonment of six months unless he paid the sum of $7,500 for child support.
*806Ordered that the appeal from the findings of fact is dismissed, without costs or disbursements, as no appeal lies from findings of fact (see Family Ct Act § 1112); and it is further,
Ordered that the appeal from so much of the order of commitment as committed the father to the New York City Department of Correction for a term of imprisonment of six months is dismissed as academic, without costs or disbursements, as the period of imprisonment has expired (see Matter of Heinz v Faljean, 57 AD3d 665 [2008]); and it is further,
Ordered that the order of commitment is affirmed insofar as reviewed, without costs or disbursements.
The father contends that he was denied the effective assistance of counsel at a hearing to determine whether he willfully violated an order of support dated September 27, 2007 (see Family Ct Act § 262 [a] [vi]; § 454 [3] [a]; Matter of Scott v Scott, 62 AD3d 714 [2009]; Matter of Er-Mei Y, 29 AD3d 1013 [2006]). Contrary to the father’s contentions, viewed in totality, the record reveals that he received meaningful representation (see Matter of St. Lawrence County Dept. of Social Servs. v Pratt, 80 AD3d 826 [2011]). He has not established that any of the alleged deficiencies constituted anything other than legitimate, albeit unsuccessful, trial strategy (see Matter of Lewis v Cross, 80 AD3d 835 [2011]; Matter of Chilbert v Soler, 77 AD3d 1405 [2010]). Accordingly, we affirm the order of commitment insofar as reviewed. Dillon, J.E, Covello, Eng and Chambers, JJ., concur.